EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin W. Weber on 6/3/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) An adhesive article, comprising:
a stretch-releasable layer having a first major surface and a second major surface; the second major surfaces including a first pressure sensitive adhesive capable of adhering the adhesive article to a surface;
a compliant layer having a thickness between 10 mils and 30 mils and consisting of a second pressure sensitive adhesive sandwiched between a first and a second polymeric film; 
the compliant layer having a first major surface defined by the first polymeric film and a second major surface defined by the second polymeric film, with the second major surface of the compliant layer adjacent to the first major surface of the releasable layer; and
a hardgood attached to the first major surface of the compliant layer, wherein the releasable layer debonds from both the surface and the compliant layer when the stretch-releasable layer , and wherein the adhesive article removes from an adherend damage-free.
2. (Previously Presented) The adhesive article of claim 1, wherein the second pressure sensitive adhesive including a (meth)acrylic polymer.
3. (Currently Amended) The adhesive article of claim 1, wherein the stretch-releasable layer has a thickness of between about 10 microns and about 1500 microns.
4. (Previously Presented) The adhesive article of claim 1, wherein the stretch-releasable layer is a single layer.
5. (Currently Amended) The adhesive article of claim 4, wherein the stretch-releasable layer is the first [[a]] pressure sensitive adhesive.
6. (Previously Presented) The adhesive article of claim 1, wherein the stretch-releasable layer is a multilayer construction.
7. (Currently Amended) The adhesive article of claim 1, wherein the stretch-releasable layer includes a stretch releasable portion 
8. (Currently Amended) The adhesive article of claim 1, wherein [[in]] the stretch-releasable layer includes a stretch releasable portion positioned between the first pressure sensitive adhesive layer and a third pressure sensitive adhesive layer[[s]].
9. (Original) The adhesive article of claim 7, wherein the stretch releasable portion includes at least one of a single layer of film, a single layer of foam, multiple layers of film, multiple layers of foam, multiple layers of foam and film, and single or multiple layers of adhesive.
10-12. (Canceled) 
13. (Previously Presented) The adhesive article of claim 1, wherein the compliant layer is attached to the hardgood via a third pressure sensitive adhesive. 
14. (Previously Presented) The adhesive article of claim 1, wherein the compliant layer increases the area of adhesive contact to the surface by at least 10% according to the Percent Adhesive Surface Contact Test Method.
15. (Currently Amended) The adhesive article of claim 1, wherein the stretch-releasable layer has an elongation at break of greater than 50%.
16. (Currently Amended) The adhesive article of claim 1, wherein the first pressure sensitive adhesive comprises at least one of natural rubber, polyisoprene, polybutadiene, polyurethane, styrene-isoprene-styrene, styrene-butadiene-styrene, styrene-ethylene/butylene-styrene, styrene-ethylene/propylene-styrene acrylic copolymer, acrylic block copolymer, silicone elastomeric polymers, and mixtures thereof.
17. (Canceled) 
18. (Previously Presented) The adhesive article of claim 1, wherein the adhesive article exhibits a shear strength of greater than 10,000 minutes as measured according to ASTM D3654- 82.
19. (Currently Amended) The adhesive article of claim 1, wherein the adhesive article has a tensile strength at break sufficiently high so that the [[a]] stretch-releasable layer will not rupture prior to being stretched and removed from an adherend at an angle of 35° or less.
20. (Canceled).
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 6,403,206 to Bries et al. (hereinafter “Bries”), and 
US 2009/0205784 to Sudo et al. (hereinafter “Sudo”).
Bries discloses an adhesive article comprising a coextruded foam/film 41 and a foam layer 44 attached to the foam/film 41 by an adhesive layer 46 wherein the coextruded foam/film comprises a foam layer 42 and a film layer 43 (figure 4).  The foam layer 42 is adhered to a hardgood 16 by an adhesive layer 49.  The foam layer 44 is attached to a wall 18 by an adhesive layer 48.  

    PNG
    media_image1.png
    233
    489
    media_image1.png
    Greyscale

The structure 46/44/48 comprising a foam layer 44 disposed between two adhesive layers 46 and 48 reads on the claimed releasable layer.  
The foam/film 41 is equated to the claimed compliant layer.
	There is no guidance or motivation to substitute a compliant layer consisting of a pressure sensitive adhesive layer sandwiched between a first and a second polymeric film layer for the foam/film 41.  

  













Sudo discloses an adhesive article comprising a base plate 10, a wall paper 60 and a stretch-releasable double-sided adhesive tape disposed between the base plate and the wall paper as shown in figure 4A. 

    PNG
    media_image2.png
    511
    294
    media_image2.png
    Greyscale

The double-sided adhesive tape comprises a base material 21 disposed between adhesive layers 22 and 23.  The double-sided adhesive tape has a pull-tab 24 for pulling the adhesive tape. 
The adhesive layer 23 attached to the wall paper reads on the claimed releasable layer. 
The base material 21 of the double-sided adhesive tape reads on the claimed compliant layer. 
The base plate 10 corresponds to the claimed hardgood. 
When the tab 24 is pulled at an angle of 35 degrees or less with the surface of the base material, the stiffness increases in the direction of stretch and the base material 21 begins to deform.  The effect of the increased stiffness is to then transfer stress to the interface of the adhesive tape and the wallpaper, and the interface of the adhesive tape and base plate.  As a result of this, the adhesive layers 22 and 23 begin to release (paragraph 48).  Accordingly, the base plate and the wall paper debond from the base material or the compliant layer when the double-sided adhesive tape is stretch released from the surface of the wallpaper at an angle of less than 35 degrees.  
Sudo teaches away from an adhesive article where the hardgood does not debond from the base material when the pull-tab is stretch released from the surface of the wallpaper at an angle of less than 35 degrees.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an adhesive article with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788